Citation Nr: 0738162	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a higher initial rating for service-connected 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.H.



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  In that rating decision, the RO granted 
service connection for diplopia and headaches, residuals of 
vascular insult, and assigned a 10 percent rating.  In a 
subsequent rating decision, dated in January 2005, the RO 
assigned separate ratings for both the diplopia and the 
associated headaches.  The RO assigned a 20 percent rating 
for diplopia and a noncompensable rating for headaches.  In a 
rating decision dated in February 2006, the RO increased the 
rating for headaches to 10 percent.  

In correspondence dated in March 2007, the veteran indicated 
that the only issue he was appealing was "headaches 
associated with diplopia."  According to a transcript of his 
RO hearing in November 2005, the veteran testified that he 
was satisfied with the 20 percent evaluation for diplopia and 
that he was not pursuing that issue any further.  
Accordingly, the Board finds this issue to have been 
effectively withdrawn.  38 C.F.R. § 20.204 (2007).

The Board also finds that the issues of entitlement to 
service connection for periodontal disease and entitlement to 
increased ratings for coronary artery disease and 
hypertension have been effectively withdrawn.  With respect 
to the periodontal disease claim, the veteran expressed his 
intent to withdraw this claim in written correspondence 
received in April 2006.  With respect to the coronary artery 
disease and hypertension claims, according to the November 
2005 RO hearing transcript, the veteran's accredited 
representative stated that the veteran was withdrawing these 
claims.  The criteria for effective withdrawals of these 
issues have been satisfied and they are no longer before the 
Board.  Id.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's headaches are characteristic of prostrating 
attacks occurring at least once a month.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 30 percent 
for service-connected headaches have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Peligrini II).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in April 2003, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connection for the claimed bilateral 
eye condition.  As noted above, the veteran was subsequently 
granted service connection for both diplopia and headaches 
associated with diplopia.  Thus, to the extent that the 
notice was inadequate because it did not refer specifically 
to a headache condition, such error was harmless in light of 
the subsequent grant of service connection for this 
disability.

In the April 2003 letter the RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also essentially 
requested that the veteran send any evidence in his 
possession that pertained to the claim, namely by requesting 
that the veteran provide any military records in his 
possession and enough information about other records so that 
the RO could request them on his behalf.

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  To 
the extent that this notice was provided untimely, the Board 
finds that this was harmless error.  Notably, the veteran has 
demonstrated actual knowledge of the disability rating 
element, namely by describing the severity of his service-
connected disability in various statements submitted 
throughout the course of this appeal.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The RO also provided the veteran with QTC 
examinations in August 2003 and December 2004.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

The veteran's service-connected headaches are currently rated 
as 10 percent disabling pursuant to Diagnostic Code 8100.  A 
higher 30 percent rating is assigned for migraine headaches 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2007).  

A 50 percent rating is assigned for migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Id.  

Analysis

The veteran claimed in a statement dated in March 2006 that 
his headaches were severe enough to qualify him for a 30 
percent disability rating for that disability.  In that 
statement, he asserted that he experienced severe, 
incapacitating headaches 1 to 2 times a week.  The veteran 
also stated that his prescription medications that he took 
for the headaches caused a severe, upset stomach.  The 
veteran stated that the only way to alleviate the pain was to 
go into a darkened room and lie down.  The veteran stated 
that at no time was the pain alleviated to the point that he 
was not incapacitated.  

The veteran provided additional statements describing the 
severity of his headaches at his November 2005 RO hearing.  
According to a transcript of that hearing, he testified that 
attacks ranged from several hours to an entire day.  
Sometimes they were so severe, he stated, that he got into a 
fetal position and wanted to die.  The veteran stated that he 
took over-the-counter medications, which helped, but that he 
still needed to lay down in a dark room for relief.  The 
veteran stated that he was unable to take the prescription 
drug Indocin on a long term basis because of the severe side 
effects, which included an upset stomach.  Regarding 
frequency, the veteran testified that the real severe, 
incapacitating headaches occurred once or twice a week.  The 
veteran stated that his headaches had been this severe since 
the mid 1990's.  

The veteran also explained that his medical records included 
no current documentation of treatment for this condition 
because nothing could be done for it.  The veteran explained 
that he and his eye doctor discussed treatment options for 
his eye muscles, which proved to be unsuccessful.  The 
veteran stated that his doctor told him his headaches were 
something he would have to learn to live with.  

The veteran's statements pertaining to the severity of his 
headaches are corroborated by various portions of the record.  
For example, at the RO hearing the veteran's wife, S.H., 
confirmed that the veteran often went into a dark room for 
relief.  S.H. also described the effects that the veteran's 
headaches had on his daily functioning, noting that he was no 
longer able to read, hunt, or drive like he used to.  

The medical evidence also tends to confirm the veteran's 
contentions.  According to a QTC eye examination report dated 
in August 2003, the veteran described severe, debilitating 
headaches, which he attributed to his eyes.  The veteran also 
reported that these headaches were intermittent, random 
occurrences requiring bed rest.  The medical records also 
included a record of treatment from Dr. D.L., dated in 
February 2006, in which the doctor noted that the veteran 
experienced 1-2 "bad" headaches in a week, requiring him to 
lie down.  

Evidence of treatment options is found in a record of 
treatment from Dr. A.W., dated in November 1996.  In this 
record of treatment, Dr. A.W. noted that current treatment 
options included a pair of glasses with prism and possibly 
surgery.  Dr. A.W. cautioned, however, that while these 
actions may eliminate the veteran's double vision, it 
remained problematic as to whether they would eliminate the 
headaches.  In a follow up record, dated in January 2000, Dr. 
A.W. stated that prisms were unsuccessful in eliminating the 
veteran's double vision and that surgical intervention would 
not result in any improvement.  Similar findings were 
reported in another QTC eye examination report, dated in 
December 2004.  In that report, Dr. T.N. stated that the 
veteran's prognosis was poor, noting that prior treatment 
with prism glasses was unsuccessful.  

The Board finds the veteran's statements concerning the 
severity and frequency of his headaches to be credible.  The 
veteran's own statements, including to his doctors and those 
submitted in support of his claim, were consistent.  
Moreover, these statements were confirmed by the veteran's 
wife at his RO hearing.  The medical records also confirm 
that current treatment options are limited.  There is no 
evidence contradicting the veteran's contentions and instead, 
the medical evidence tends to support them.  Based on this 
evidence, the Board finds the headaches to be prostrating, in 
that they leave the veteran unable to do virtually anything 
other than lay in a dark room before they subside.  The Board 
also finds that such prostrating attacks occur at least once 
a month, as required by the ratings criteria.  

In finding that a 30 percent rating is warranted, the Board 
declines to grant a 50 percent rating for the service-
connected migraine headaches.  The veteran acknowledged at 
his RO hearing that he sometimes went days without attacks 
and that although he often experienced attacks several days 
in a row, they occurred on average just twice in a week.  
Such a disability does not satisfy the criteria for the 50 
percent rating.   

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected migraine headaches cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2007).  In the instant case, to the extent that the 
veteran's service-connected migraine headaches interfere with 
his employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).




ORDER

An initial rating of 30 percent for service-connected 
headaches is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


